Citation Nr: 1742540	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to service-connected disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to November 1975.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously before the Board in May 2015, when it was remanded for additional development.  

Following the issuance of a September 2016 rating decision denying service connection for the Veteran's cause of death, the appellant submitted medical evidence in March 2017 regarding the Veteran's cause of death that does not appear to have been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Before a decision can be reached on the claim, a remand is necessary to ensure that there is a complete record upon which to afford the appellant every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In a January 2015 brief, the Veteran's representative contended that the Veteran's diabetes was related to his service-connected disabilities, which include depression, chronic low back strain, bilateral lower extremity radiculopathy, and small hiatal hernia with mild antral gastritis.  The Veteran's representative suggested that factors such as inactivity and/or chronic pain associated with the Veteran's service-connected physical disabilities and/or depression might have caused or aggravated his diabetes.  In support of his assertion, the Veteran's representative submitted various medical literature concerning diabetes, depression and stress, and physiological responses to pain.  

In May 2015, the Board, in pertinent part, remanded the claim to afford the Veteran a VA examination to address the nature and etiology of his claimed disability.  As the Veteran had specifically asserted that his diabetes mellitus was the result of service-connected disabilities, the examiner was asked to provide etiology opinions that addressed both direct and secondary service connection.  The examiner was also asked to specifically address the Veteran's contentions with respect to the symptoms of his service-connected disabilities leading to inactivity, in addition to the medical literature that was submitted in support of the claim.  

A VA medical opinion concerning the Veteran's diabetes mellitus was obtained in November 2016.  As noted in the November 2016 medical opinion, an examination was not obtained because the Veteran was deceased.  Based on a review of the medical opinion, a supplemental opinion is required before the Board can adjudicate the instant claim.  First, the examiner did not offer an opinion regarding any possible connection between the Veteran's diabetes and his depression because according to the examiner, such an opinion would have to be rendered by a mental health provider.  Second, although the examiner provided that inactivity, by itself, was not a cause or significant contributory factor with respect to the development of diabetes, the opinion does not clearly address issues raised in the medical literature presented by the Veteran's representative, such as possible relationships between inactivity, obesity, and diabetes mellitus.  In this regard, the Board notes that at the Veteran's January 2015 Board hearing, the Veteran stressed that he was unable to stand for more than 10-15 minutes or walk for more than a block, at least in part due to service-connected disabilities.  Accordingly, a supplemental medical opinion regarding the etiology of the Veteran's diabetes mellitus is required before the Board can adjudicate the instant claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. Obtain a supplemental medical opinion from an appropriate examiner(s) regarding the nature and etiology of the Veteran's diabetes mellitus.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus was caused OR aggravated by his service-connected disabilities, to include chronic low back strain, bilateral lower extremity radiculopathy, small hiatal hernia with mild antral gastritis, and depression.  

In rendering this opinion, the examiner should, at a minimum, consider and address the medical articles that were submitted by the Veteran's representative in January 2015 regarding possible relationships between symptoms and/or purported effects of the Veteran's service-connected disabilities (including inactivity, chronic pain, obesity) and diabetes; in addition to the Veteran's contentions regarding the symptoms of his service-connected disabilities leading to inactivity, such as being unable to stand for more than 10-15 minutes, or to walk for more than a block, at least in part due to service-connected disabilities.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate non-service connected diabetes mellitus, the examiner should identify the percentage of disability that is attributable to the aggravation.  

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

3. After completing the development requested above, and any other development deemed necessary, readjudicate the claim.  If the benefit sought is not granted in full, the AOJ should furnish the appellant with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

